 
 
IV 
110th CONGRESS 
1st Session 
S. CON. RES. 55 
IN THE HOUSE OF REPRESENTATIVES 
 
December 4, 2007  
Referred to the  Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Commemorating the centennial anniversary of the sailing of the Navy’s “Great White Fleet,” launched by President Theodore Roosevelt on December 16, 1907, from Hampton Roads, Virginia, and returning there on February 22, 1909.  
 
 
Whereas the launching of the Great White Fleet marked the emergence of the United States as a true global seapower, able to dispatch 16 new battleships on a worldwide deployment for 14 months;  
Whereas these battleships were painted entirely white, with gilded scrollwork on their bows, and subsequently came to be known as the Great White Fleet;  
Whereas the 4 squadrons of 4 battleships each, manned by 14,000 sailors, sailed 43,000 miles and made 20 port calls on 6 continents;  
Whereas the Fleet, in conducting visits to important nations such as Australia, served to reinforce a friendship and partnership that continues to this day;  
Whereas the Fleet, in providing a tangible demonstration of the forward naval presence of the United States in the Pacific, also reinforced the message of how important maritime stability and security are to the United States;  
Whereas the Fleet, in response to one of the worst natural disasters in European history, was able to immediately divert to Messina, Sicily, to offer humanitarian aid to the Italian people; and  
Whereas the Fleet, in executing a range of missions and returning to the United States after 14 months at sea, displayed to the world a number of core American values, including compassion, showed its flexibility by responding to unforeseen events, and demonstrated the ability of the United States to project maritime power as a stabilizing force: Now, therefore, be it  
 
That the Congress— 
(1)commemorates the wisdom of President Theodore Roosevelt in developing and launching the Great White Fleet;  
(2)supports a one-time designation of a day to celebrate the 100th centennial of the Great White Fleet and the special role the Fleet played in building enduring friendships with important allies and partner nations;  
(3)commends efforts by the Department of the Navy to maintain and strengthen our cooperative partnerships with foreign nations and to safeguard our Nation’s interests in the maritime domain;  
(4)commends efforts by the Department of the Navy in leading the development of a Cooperative Strategy for 21st Century Seapower; and  
(5)honors the sacrifices made and services rendered by the servicemembers of the Navy, Marine Corps, and the Coast Guard and the civilians who constitute our maritime services.  
 
  Passed the Senate November 16, 2007. Nancy Erickson, Secretary   
  
